DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed May 2, 2022 amending claims 46, 48, 50 and 58 has been entered.  Claims 1-43 were previously canceled.  Claims 44-58 are currently pending and presented for examination.

Response to Arguments
Due to Applicant’s amendments to the claims the previous rejection under 35 USC 112(b) is hereby withdrawn.
The terminal disclaimer filed on May 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9770443, 10028966, 10610536, 11071741, and any patent granted on copending Application Nos. 16953144, 17379834, and 17576830  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the previous double patenting rejections over U.S. Patent Nos. 9770443, 10028966, 10610536, 11071741, and copending Application Nos. 16953144, 17379834, and 17576830 are hereby withdrawn.
Accordingly, following the Examiner’s amendment detailed below, claims 44-58 are free of the art and allowable for the reasons detailed below. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt Mulville on May 13, 2022.

The application has been amended as follows: 
(1) Claim 44 line 3 after “at least one” DELETE “a”
(2) Claim 45 line 2 after “pirfenidone” DELETE “compound”
(3) Claim 50 line 2 after “pH 4.0” DELETE “will all be”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 44-58 of the instant application claim a method for the treatment of fibrotic lung disease in a human comprising administering by inhalation at least one dose per day of an aqueous solution of pirfenidone at a concentration from about 5.0 mg/ml to about 19 mg/ml and having an osmolarity of from about 50 mOsmol/kg to about 2000 mOsmol/kg to deliver a daily respirable delivered dose of at least 0.8 mg of pirfenidone; wherein the administering step delivers less than 360 mg pirfenidone per day.  
The closest related prior art is Margolin U.S. Patent No. 5,310,562 (of record) and Banerjee et al. U.S. Publication No. 2004/0023935 A1 (of record).
Margolin teaches 5-methyl-1-phenyl-2-(1H)-pyridone (pirfenidone) as an anti-fibrotic drug for treating and preventing fibrotic lesional tissues (abstract).  Margolin specifically teaches that pirfenidone is effective for the treatment of diseases caused by the pathologic and excessive fibrotic accumulations such as pulmonary fibrosis (column 4 lines 28-30).  Margolin further teaches that medical preparations include capsules, tablets, powders, granules, syrups, injection, cream, ointment, inhalation, eye drop, suppositories, and pills (column 9 line 65-column 10 lines 27).  Claims 13 and 14 of Margolin specifically claim the use of pirfenidone as an inhalable fluid for the treatment of fibrotic lesional tissue.  Margolin further teaches that pirfenidone is administered in an amount of from about 100 mg to about 4800 mg per day wherein the form for administration includes inhalable fluids (claims 8 and 13-14).
Thus Margolin teaches a method of treating pulmonary fibrosis including idiopathic pulmonary fibrosis comprising the administration of pirfenidone wherein the pirfenidone can be administered by inhalation as an inhalable fluid.
Margolin does not exemplify the use of pirfenidone as an inhalable fluid.  Margolin does not teach an aqueous solution of pirfenidone for use with a liquid nebulizer.  Margolin does not teach the specific dosages as claimed in the instant claims.
Banerjee et al. teaches that delivery of therapeutic compounds directly to affect lung tissues has several advantages, one prime advantage is that high local concentration can be achieved in the lungs while the systemic concentration is kept low below that likely to cause adverse side effects [0003].  Banerjee et al. teaches several means have been developed to deliver compounds directly to the passages of the lung or nose and the most common form is a powder suspension that is propelled into the mouth while the patient inhales [0004].  Banerjee et al. further teaches that nebulizers offer an alternative method of administering therapeutic agents to the lungs [0006].  Banerjee et al. teaches concentrates and composition for nebulization comprising the active agent, a surfactant, sodium chloride, and water, and it has been found that the presence of sodium chloride at certain concentrations in the composition imparts increased stability to the compositions including the concentrates and the diluted compositions [0011].  Banerjee et al. teaches administration of a nebulized aerosol is preferred over the use of dry powders for inhalation in certain patient populations including pediatric and geriatric groups [0012].
Banerjee et al. teaches that the composition preferably contains sodium chloride in an amount of about 0.01% to about 0.89% ([0059]-[0063]).  Banerjee et al. further teaches that the composition may further contain a buffer which is preferably citric acid/phosphate buffer, acetate buffer, citrate buffer or phosphate buffer and more preferably citrate buffer [0065].  Banerjee et al. further teaches that the pH may also affect the stability of the composition and the pH of the composition should be about 3 to about 7, or about 4 to about 6, of about 5 which is controlled by the concentration of the buffer ([0066]-[0068]). 
However, Banerjee et al. does not teach compositions comprising pirfenidone for the treatment of idiopathic pulmonary fibrosis.
In addition, Applicant has provided persuasive secondary considerations in the declaration filed on May 2, 2022.  Specifically Applicant has unexpectedly discovered that inhaled doses up to 1.933 mg per kg per day are effective to treat idiopathic pulmonary fibrosis (IPF) while higher inhaled dosages are ineffective (pages 2-3 of declaration).  Applicant argues that this effect was unexpected since traditional treatment of IPF by oral administration of pirfenidone shows that by increasing the dosage of pirfenidone, better treatment of IPF is achieved (page 3 of the declaration).  In addition, Applicant argues that oral administration of pirfenidone requires a high concentration of pirfenidone delivered to the lung for a sustained period of time to treat IPF (pages 3-4 of declaration). Applicant demonstrates that inhaled pirfenidone is rapidly cleared from the lung (page 4 of declaration).   However, Applicant has unexpectedly discovered that even though inhaled pirfenidone is eliminated from the lung rapidly, adequate treatment of IPF is achieved (pages 4-6 of the declaration).
Thus the prior art cited teaches that in order to have efficacy in the treatment of idiopathic pulmonary fibrosis (IPF), pirfenidone must be administered orally at a high concentration such that a high concentration of pirfenidone reaches the lung for an extended period of time.  Applicant has unexpectedly discovered that pirfenidone administered by inhalation via nebulization achieves a high concentration of pirfenidone delivered to the lung for a very short time period. One would not have expected said route of administration to be effective in the treatment of IPF since the pirfenidone does not stay in the lung for a period of time thought to be necessary to treat IPF since for oral administration, pirfenidone must achieve a high concentration in the lung for an extended period of time. However, Applicant has discovered that inhalation via nebulization is even more efficacious for the treatment of IPF than oral administration even though the drug is only present in the lung for a short duration of time. 
Thus Applicant’s findings represent surprising and unexpected results which could not have been predicted from the cited prior art and therefore the cited claims of the instant application are novel, and non-obvious over the closest related prior art.

Conclusion
Claims 44-58 are allowed.  Claims 1-43 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM